Exhibit 10.1
CHANGE IN CONTROL SEVERANCE AGREEMENT
          THIS AGREEMENT, dated as of                     , 20___, is made by
and between ZIMMER HOLDINGS, INC., a Delaware corporation (the “Company”), and
                    (the “Executive”). The capitalized words and terms used
throughout this Agreement are defined in Article XIII.
Recitals
          A. The Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel.
          B. The Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such a
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders.
          C. The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.
          D. The parties intend that no amount or benefit will be payable under
this Agreement unless a termination of the Executive’s employment with the
Company occurs following a Change in Control, or is deemed to have occurred
following a Change in Control, as provided in this Agreement.

 



--------------------------------------------------------------------------------



 



Agreement
          In consideration of the premises and the mutual covenants and
agreements set forth below, the Company and the Executive agree as follows:
ARTICLE I
Term of Agreement
          This Agreement will commence on the date stated above and will
continue in effect through December 31, 20___. Beginning on January 1, 20___,
and each subsequent January 1, the term of this Agreement will automatically be
extended for one additional year, unless either party gives the other party
written notice not to extend this Agreement at least 30 days before the
extension would otherwise become effective or unless a Change in Control occurs.
If a Change in Control occurs during the term of this Agreement, this Agreement
will continue in effect for a period of 24 months from the end of the month in
which the Change in Control occurs. Notwithstanding the foregoing provisions of
this Article, this Agreement will terminate on the Executive’s Retirement Date.
ARTICLE II
Compensation other than Severance Payments
          SECTION 2.01. Disability Benefits. Following a Change in Control and
during the term of this Agreement, during any period that the Executive fails to
perform the Executive’s full-time duties with the Company as a result of
Disability, the Executive will receive short-term and long-term disability
benefits as provided under short-term and long-term disability plans having
terms no less favorable than the terms of the Company’s short-term and long-term
disability plans as in effect immediately prior to the Change in Control,
together with all other compensation and benefits payable to the Executive
pursuant to the terms of any compensation

2



--------------------------------------------------------------------------------



 



or benefit plan, program, or arrangement maintained by the Company during the
period of Disability.
          SECTION 2.02. Compensation Previously Earned. If the Executive’s
employment is terminated for any reason following a Change in Control and during
the term of this Agreement, the Company will pay the Executive’s salary accrued
through the Date of Termination, at the rate in effect at the time the Notice of
Termination is given, together with all other compensation and benefits payable
to the Executive through the Date of Termination under the terms of any
compensation or benefit plan, program, or arrangement maintained by the Company
during that period.
          SECTION 2.03. Normal Post-Termination Compensation and Benefits.
Except as provided in Section 3.01, if the Executive’s employment is terminated
for any reason following a Change in Control and during the term of this
Agreement, the Company will pay the Executive the normal post-termination
compensation and benefits payable to the Executive under the terms of the
Company’s retirement, insurance, and other compensation or benefit plans,
programs, and arrangements, as in effect immediately prior to the Change in
Control. This provision does not restrict the Company’s right to amend, modify,
or terminate any plan, program, or arrangement prior to a Change in Control.
          SECTION 2.04. No Duplication. Notwithstanding any other provision of
this Agreement to the contrary, the Executive will not be entitled to duplicate
benefits or compensation under this Agreement and the terms of any other plan,
program, or arrangement maintained by the Company or any affiliate.

3



--------------------------------------------------------------------------------



 



ARTICLE III
Severance Payments
          SECTION 3.01. Payment Triggers.
          (a) In lieu of any other severance compensation or benefits to which
the Executive may otherwise be entitled under any plan, program, policy, or
arrangement of the Company (and which the Executive hereby expressly waives),
the Company will pay the Executive the Severance Payments described in
Section 3.02 upon termination of the Executive’s employment following a Change
in Control and during the term of this Agreement, in addition to the payments
and benefits described in Article II, unless the termination is (1) by the
Company for Cause, (2) by reason of the Executive’s death, or (3) by the
Executive without Good Reason.
          (b) For purposes of this Section 3.01, the Executive’s employment will
be deemed to have been terminated following a Change in Control by the Company
without Cause or by the Executive with Good Reason if (1) the Executive’s
employment is terminated without Cause prior to a Change in Control at the
direction of a Person who has entered into an agreement with the Company, the
consummation of which will constitute a Change in Control; or (2) the Executive
terminates his employment with Good Reason prior to a Change in Control
(determined by treating a Potential Change in Control as a Change in Control in
applying the definition of Good Reason), if the circumstance or event that
constitutes Good Reason occurs at the direction of such a Person.
          (c) The Severance Payments described in this Article III are subject
to the conditions stated in Article VI.
          SECTION 3.02. Severance Payments. The following are the Severance
Payments referenced in Section 3.01:

4



--------------------------------------------------------------------------------



 



          (a) Lump Sum Severance Payment. In lieu of any further salary payments
to the Executive for periods after the Date of Termination, and in lieu of any
severance benefits otherwise payable to the Executive, the Company will pay to
the Executive, in accordance with Section 3.04, a lump sum severance payment, in
cash, equal to two (or, if less, the number of years, including fractions, from
the Date of Termination until the Executive reaches his Retirement Date), times
the sum of (1) the higher of the Executive’s annual base salary in effect
immediately prior to the event or circumstance upon which the Notice of
Termination is based or in effect immediately prior to the Change in Control,
and (2) if Severance Payments are triggered under Section 3.01(a), the amount of
the Executive’s target annual bonus entitlement under the Incentive Plan (or any
other bonus plan of the Company then in effect) as in effect immediately prior
to the event or circumstance giving rise to the Notice of Termination, or, if
Severance Payments are triggered under Section 3.01(b), the amount of the
largest aggregate annual bonus paid to the Executive with respect to the three
years immediately prior to the year in which the Notice of Termination was
given. If the Board determines that it is not workable to determine the amount
that the Executive’s target bonus would have been for the year in which the
Notice of Termination was given, then, for purposes of this paragraph (a), the
Executive’s target annual bonus entitlement will be the amount of the largest
aggregate annual bonus paid to the Executive with respect to the three years
immediately prior to the year in which the Notice of Termination was given.
          (b) Incentive Compensation. Notwithstanding any provision of the
Incentive Plan or any other compensation or incentive plans of the Company, the
Company will pay to the Executive, in accordance with Section 3.04, a lump sum
amount, in cash, equal to the sum of (1) any incentive compensation that has
been allocated or awarded to the Executive for a

5



--------------------------------------------------------------------------------



 



completed calendar year or other measuring period preceding the Date of
Termination (to the extent not payable pursuant to Section 2.02) provided that,
if Severance Payments are triggered under Section 3.01(b), the performance
conditions applicable to such incentive compensation are met, and (2) if
Severance Payments are triggered under Section 3.01(a), a pro rata portion
(based on elapsed time) to the Date of Termination of the aggregate value of all
contingent incentive compensation awards to the Executive for the current
calendar year or other measuring period under the Incentive Plan, the Award
Plan, or any other compensation or incentive plans of the Company, calculated as
to each such plan using the Executive’s annual target percentage under that plan
for that year or other measuring period and as if all conditions for receiving
that target award had been met, or, if Severance Payments are triggered under
Section 3.01(b), then with respect to each such plan, an amount equal to the
average annual award paid to the Executive under such plan during the three
years immediately prior to the year in which the Notice of Termination was given
multiplied by a fraction, the numerator of which is the number of whole months
elapsed since the beginning of the calendar year or other measuring period to
the Date of Termination and the denominator of which is 12 (or the number of
whole months in the measuring period).
          (c) Options and Restricted Shares. All outstanding Options will become
immediately vested and exercisable (to the extent not yet vested and exercisable
as of the Date of Termination). To the extent not otherwise provided under the
written agreement evidencing the grant of any restricted Shares to the
Executive, all outstanding Shares that have been granted to the Executive
subject to restrictions that, as of the Date of Termination, have not yet lapsed
will lapse automatically upon the Date of Termination, and the Executive will
own those Shares free and clear of all such restrictions. Notwithstanding the
foregoing, options and restricted Shares

6



--------------------------------------------------------------------------------



 



remain subject to any forfeiture or clawback claims under the applicable option
plan or award agreement.
          (d) Welfare Benefits. Except as otherwise provided in this
Section 3.02(d), for a 24-month period after the Date of Termination, the
Company will arrange to provide the Executive with life insurance coverage
substantially similar to that which the Executive is receiving from the Company
immediately prior to the Notice of Termination (without giving effect to any
reduction in that coverage subsequent to a Change in Control). Life insurance
coverage otherwise receivable by the Executive pursuant to this Section 3.02(d)
will be reduced to the extent comparable coverage is actually received by or
made available to the Executive without greater cost to him than as provided by
the Company during the 24-month period following the Executive’s termination of
employment (and the Executive will report to the Company any such coverage
actually received by or made available to the Executive).
          If, as of the Date of Termination, the Company reasonably determines
that the continued life insurance coverage required by this Section 3.02(d) is
not available from the Company’s group insurance carrier, cannot be procured
from another carrier, and cannot be provided on a self-insured basis without
adverse tax consequences to the Executive or his death beneficiary, then, in
lieu of continued life insurance coverage, the Company will pay the Executive,
in accordance with Section 3.04, a lump sum payment, in cash, equal to 24 times
the full monthly premium payable to the Company’s group insurance carrier for
comparable coverage for an executive employee under the Company’s group life
insurance plan then in effect.
          The Company will offer the Executive and any eligible family members
the opportunity to elect to continue medical and dental coverage pursuant to
COBRA. The Executive will be responsible for paying the required monthly premium
for that coverage, but the

7



--------------------------------------------------------------------------------



 



Company will pay the Executive, in accordance with Section 3.04, a lump sum cash
stipend equal to 24 times the monthly COBRA premium then charged to qualified
beneficiaries for the same level of health and dental coverage the Executive had
in effect immediately prior to his termination, and the Executive may, but is
not required to, choose to use the stipend for the payment of COBRA premiums for
any COBRA coverage that the Executive or eligible family members may elect. The
Company will pay the stipend to the Executive whether or not the Executive or
any eligible family member elects COBRA coverage, whether or not the Executive
continues COBRA coverage for the maximum period permitted by law, and whether or
not the Executive receives medical or dental coverage from another employer
while the Executive is receiving COBRA continuation coverage. Payment of the
stipend will not in any way extend or modify the Executive’s continuation
coverage rights under COBRA or any similar continuation coverage law.
          (e) Matching and Fixed Contributions. In addition to the vested
amounts, if any, to which the Executive is entitled under the Savings Plan as of
the Date of Termination, the Company will pay the Executive, in accordance with
Section 3.04, a lump sum amount equal to the value of the unvested portion, if
any, of the employer matching and fixed contributions (and attributable
earnings) credited to the Executive under the Savings Plan.
          (f) Outplacement Services. For a period not to exceed six (6) months
following the Date of Termination, the Company will provide the Executive with
reasonable outplacement services consistent with past practices of the Company
prior to the Change in Control or, if no past practice has been established
prior to the Change in Control, consistent with the prevailing practice in the
medical device manufacturing industry.

8



--------------------------------------------------------------------------------



 



          SECTION 3.03. Limitation on Severance Payments.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, in the event that any Severance Payments paid or payable to the
Executive or for his benefit pursuant to the terms of this Agreement or
otherwise in connection with a Change in Control (“Total Payments”) would be
subject to any Excise Tax, then the value of the Total Payments will be reduced
to the extent necessary so that, within the meaning of Code
Section 280G(b)(2)(A)(ii), the aggregate present value of the payments in the
nature of compensation to (or for the benefit of) the Executive that are
contingent on a Change in Control (with a Change in Control for this purpose
being defined in terms of a “change” described in Code Section 280G(b)(2)(A)(i)
or (ii)), do not exceed 2.999 multiplied by the Base Amount. For this purpose,
cash Severance Payments will be reduced first (if necessary, to zero), and all
other, non-cash Severance Payments will be reduced next (if necessary, to zero).
For purposes of the limitation described in the preceding sentence, the
following will not be taken into account: (1) any portion of the Total Payments
the receipt or enjoyment of which the Executive effectively waived in writing
prior to the Date of Termination, and (2) any portion of the Total Payments
that, in the opinion of the Accounting Firm, does not constitute a “parachute
payment” within the meaning of Code Section 280G(b)(2).
          (b) For purposes of this Section 3.03, the determination of whether
any portion of the Total Payments would be subject to an Excise Tax will be made
by an Accounting Firm selected by the Company and reasonably acceptable to the
Executive. For purposes of that determination, the value of any non-cash benefit
or any deferred payment or benefit included in the Total Payments will be
determined by the Accounting Firm in accordance with the principles of
Section 280G(d)(3) and (4).

9



--------------------------------------------------------------------------------



 



          SECTION 3.04. Time of Payment. Except as otherwise expressly provided
in Section 3.02, payments provided for in that Section will be made as follows:
          (a) Subject to Section 3.04(d), no later than the fifth business day
following the Date of Termination, the Company will pay to the Executive an
estimate, as determined by the Company in good faith, of 90% of the minimum
amount of the payments under Section 3.02 to which the Executive is clearly
entitled.
          (b) Subject to Section 3.04(d), the Company will pay to the Executive
the remainder of the payments due him under Section 3.02 (together with interest
at the rate provided in Code Section 1274(b)(2)(B)) not later than the 30th
business day after the Date of Termination.
          (c) At the time that payment is made under Section 3.04(b), the
Company will provide the Executive with a written statement setting forth the
manner in which all of the payments to him under this Agreement were calculated
and the basis for the calculations including, without limitation, any opinions
or other advice the Company received from auditors or consultants (other than
legal counsel) with respect to the calculations (and any such opinions or advice
that are in writing will be attached to the statement).
          (d) Notwithstanding any of the foregoing, if, as of the date of the
Executive’s separation from service, the Executive is a “specified employee”
under the Section 409A Standards, any and all payments under this Agreement that
constitute deferred compensation under the Section 409A Standards shall be
suspended until, and will be payable on, the date that is six (6) months after
the Executive’s separation from service (or, if earlier, the date the Executive
dies after separation from service).

10



--------------------------------------------------------------------------------



 



          SECTION 3.05. Attorneys Fees and Expenses. To the extent permissible
under the Section 409A Standards, if the Executive finally prevails with respect
to any bona fide, good faith dispute between the Executive and the Company
regarding the interpretation, terms, validity or enforcement of this Agreement
(including any dispute as to the amount of any payment due under this
Agreement), the Company will pay or reimburse the Executive for all reasonable
attorneys fees and expenses incurred by the Executive in connection with that
dispute pursuant to the terms of this paragraph. Payment or reimbursement of
those fees and expenses will be made within fifteen (15) business days after
delivery of the Executive’s written request for payment, accompanied by such
evidence of fees and expenses incurred as the Company reasonably may require,
but the Executive may not submit such a request until the dispute has been
finally resolved by a legally binding settlement or by an order or judgment that
is not subject to appeal or with respect to which all appeals have been
exhausted. Any payment pursuant to this paragraph will be made no later than the
end of the calendar year following the calendar year in which the dispute is
finally resolved by a legally binding settlement or nonappealable judgment or
order.
          In addition, the Company will pay the reasonable legal fees and
expenses incurred by the Executive in connection with any tax audit or
proceeding to the extent attributable to the application of Code Section 4999 to
any payment or benefit provided under this Agreement and including, but not
limited to, auditors’ fees incurred in connection with the audit or proceeding.
Payment pursuant to the preceding sentence shall be made within fifteen
(15) business days after the delivery of the Executive’s written request for
payment, accompanied by such evidence of fees and expenses incurred as the
Company reasonably may require, but in no case later than the

11



--------------------------------------------------------------------------------



 



end of the calendar year following the calendar year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the matter.
ARTICLE IV
Termination of Employment
          SECTION 4.01. Notice of Termination. After a Change in Control and
during the term of this Agreement, any purported termination of the Executive’s
employment (other than by reason of death) will be communicated by a written
Notice of Termination from one party to the other party in accordance with
Article VIII. The Notice of Termination will indicate the specific termination
provision in this Agreement relied upon and will set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the cited provision.
          SECTION 4.02. Date of Termination. Except as otherwise provided in
Section 4.01, with respect to any purported termination of the Executive’s
employment after a Change in Control and during the term of this Agreement, the
term “Date of Termination” will have the meaning set forth in this Section. If
the Executive’s employment is terminated for Disability, Date of Termination
means thirty (30) days after Notice of Termination is given, provided that the
Executive does not return to the full-time performance of the Executive’s duties
during that 30-day period. If the Executive’s employment is terminated for any
other reason, Date of Termination means the date specified in the Notice of
Termination, which, in the case of a termination by the Company, cannot be less
than 30 days (except in the case of a termination for Cause) and, in the case of
a termination by the Executive, cannot be less than 15 days nor more than
60 days from the date on which the Notice of Termination is given.

12



--------------------------------------------------------------------------------



 



ARTICLE V
No Mitigation
          The Company agrees that, if the Executive’s employment by the Company
is terminated during the term of this Agreement, the Executive is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Executive by the Company pursuant to Article III. Further, the amount of
any payment or benefit provided for in Article III (other than Section 3.02(d))
will not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.
ARTICLE VI
The Executive’s Covenants
          SECTION 6.01. Noncompetition Agreement. In consideration for this
Agreement, the Executive will execute, concurrent with the execution of this
Agreement, a noncompetition agreement with the Company; provided, however, that
if the Executive has an existing noncompetition agreement with the Company, the
Company, rather than entering into a new noncompetition agreement with the
Executive, may instead, as a condition to entering into this agreement, require
that the Executive acknowledge and affirm his continuing obligations under such
existing noncompetition agreement and re-affirm his agreement to honor the
obligations as set forth in that document.
          SECTION 6.02. Potential Change in Control. The Executive agrees that,
subject to the terms and conditions of this Agreement, in the event of a
Potential Change in Control during the term of this Agreement, the Executive
will remain employed by the Company until the earliest of (a) a date that is six
months from the date of the Potential Change of Control,

13



--------------------------------------------------------------------------------



 



(b) the date of a Change in Control, (c) the date on which the Executive
terminates employment for Good Reason (determined by treating the Potential
Change in Control as a Change in Control in applying the definition of Good
Reason) or by reason of death, or (d) the date the Company terminates the
Executive’s employment for any reason.
          SECTION 6.03. General Release. The Executive agrees that,
notwithstanding any other provision of this Agreement, the Executive will not be
eligible for any Severance Payments under this Agreement unless the Executive
timely signs, and does not timely revoke, a General Release in substantially the
form attached to this Agreement as Exhibit A. The Executive will be given 21
days to consider the terms of the General Release. The General Release will not
become effective until seven days following the date the General Release is
executed. If the Executive does not return the executed General Release to the
Company by the end of the 21 day period, that failure will be deemed a refusal
to sign, and the Executive will not be entitled to receive any Severance
Payments under this Agreement. In certain circumstances, the 21 day period to
consider the General Release may be extended to a 45 day period. The Executive
will be advised in writing if the 45 day period is applicable. In the absence of
such notice, the 21 day period applies.
ARTICLE VII
Successors; Binding Agreement
          SECTION 7.01. Obligation of Successors.
          (a) In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the

14



--------------------------------------------------------------------------------



 



Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had occurred.
          (b) Subject to Section 7.01(c), failure of the Company to obtain such
an assumption and agreement under Section 7.01(a) prior to the effectiveness of
any such succession will be a breach of this Agreement and will entitle the
Executive to compensation from the Company in the same amount as the Executive
would be entitled to under this Agreement if the Executive were to terminate
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which the succession becomes
effective will be deemed the Date of Termination.
          (c) Payment of benefits under Section 7.01(b) shall be made on the
deemed Date of Termination if, and only if, the succession resulted from a
transaction that satisfies the definition of change in control under
Section 409A of the Code. If the transaction does not satisfy the definition of
change in control under Section 409A, payment of benefits due under
Section 7.01(b) shall be made within 30 days of the Executive’s actual date of
termination of employment, subject to the provisions of Section 3.04(d). No
interest or earnings shall be paid due to any delay in payment under this
Section 7.01(c).
          SECTION 7.02. Enforcement Rights of Others. This Agreement will inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount is still payable
to the Executive under this Agreement, (other than amounts that, by their terms,
terminate upon the Executive’s death), then, unless otherwise provided in this
Agreement, all such amounts will be paid in accordance with the terms of this
Agreement to the executors, personal representatives, or administrators of the
Executive’s estate.

15



--------------------------------------------------------------------------------



 



ARTICLE VIII
Notices
          For the purpose of this Agreement, notices and all other
communications provided for in the Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may furnish to the other in writing in accordance with this Article VIII, except
that notice of change of address will be effective only upon actual receipt:

         
 
  To the Company:      
 
  Zimmer Holdings, Inc.    
 
  Attention: General Counsel    
 
  345 East Main Street    
 
  Post Office Box 708    
 
  Warsaw, Indiana 46581-0708    
 
       
 
  To the Executive:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   

ARTICLE IX
Miscellaneous
          This Agreement will not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Company, the Executive will not have any right to be retained
in the employ of the Company. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in writing and signed by the Executive and an officer of the Company
specifically designated by the Board. No waiver by either party at any time of
any

16



--------------------------------------------------------------------------------



 



breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any other time.
Neither party has made any agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement that
are not expressly set forth in this Agreement. Except as provided in the
following two sentences, the validity, interpretation, construction, and
performance of this Agreement will be governed by the laws of the State of
Indiana, to the extent not preempted by federal law. This Agreement will at all
times be effected, construed, interpreted, and applied in a manner consistent
with the Section 409A Standards, and in resolving any uncertainty as to the
meaning or intention of any provision of this Agreement, the interpretation that
will prevail is the interpretation that causes the Agreement to comply with the
Section 409A Standards. In addition, to the extent that any terms of this
Agreement would subject the Executive to gross income inclusion, interest, or
additional tax pursuant to Code Section 409A, those terms are to that extent
superseded by the applicable Section 409A Standards. All references to sections
of the Exchange Act or the Code will be deemed also to refer to any successor
provisions to those sections. Any payments provided for under this Agreement
will be paid net of any applicable withholding required under federal, state, or
local law and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under Articles III, IV, and VI will
survive the expiration of the term of this Agreement.

17



--------------------------------------------------------------------------------



 



ARTICLE X
Validity
          The invalidity or unenforceability of any provision or this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement, which will remain in full force and effect.
ARTICLE XI
Counterparts
          This Agreement may be executed in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument.
ARTICLE XII
Settlement of Disputes; Arbitration
          All claims by the Executive for benefits under this Agreement must be
in writing and will be directed to and determined by the Board. Any denial by
the Board of a claim for benefits under this Agreement will be delivered to the
Executive in writing and will set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board will afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and will further allow the Executive to appeal to the Board a decision of
the Board within 60 days after notification by the Board that the Executive’s
claim has been denied. Any further dispute or controversy arising under or in
connection with this Agreement will be settled exclusively by arbitration in
Warsaw, Indiana in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Each party will bear its own expenses in the
arbitration for attorneys’ fees, for its witnesses, and for other expenses of
presenting its case. Other arbitration costs,

18



--------------------------------------------------------------------------------



 



including arbitrators’ fees, administrative fees, and fees for records or
transcripts, will be borne equally by the parties. Notwithstanding anything in
this Article to the contrary, if the Executive prevails with respect to any
dispute submitted to arbitration under this Article, the Company will reimburse
or pay all reasonable legal fees and expenses that the Executive incurred in
connection with that dispute as required by Section 3.05.
ARTICLE XIII
Definitions
          For purposes of this Agreement, the following terms will have the
meanings indicated below:
          (a) “Accounting Firm” means an accounting firm, other than the
Company’s independent auditors, that is designated as one of the four largest
accounting firms in the United States.
          (b) “Award Plan” means any of the Zimmer Holdings, Inc. 2009 Stock
Incentive Plan, Zimmer Holdings, Inc. 2006 Stock Incentive Plan, the Zimmer
Holdings, Inc. 2001 Stock Incentive Plan or the Zimmer Holdings, Inc. TeamShare
Stock Option Plan.
          (c) “Base Amount” has the meaning stated in Code Section 280G(b)(3).
          (d) “Beneficial Owner” has the meaning stated in Rule 13d-3 under the
Exchange Act.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Cause” for termination by the Company of the Executive’s
employment, after any Change in Control, means (1) the willful and continued
failure by the Executive to substantially perform the Executive’s duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or any such actual or

19



--------------------------------------------------------------------------------



 



anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Executive pursuant to Section 4.01) for a period of at least 30
consecutive days after a written demand for substantial performance is delivered
to the Executive by the Board, which demand specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
the Executive’s duties; (2) the Executive willfully engages in conduct that is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise; or (3) the Executive is convicted of, or has entered a
plea of no contest to, a felony. For purposes of clauses (1) and (2) of this
definition, no act, or failure to act, on the Executive’s part will be deemed
“willful” unless it is done, or omitted to be done, by the Executive not in good
faith and without reasonable belief that the Executive’s act, or failure to act,
was in the best interest of the Company.
          (g) A “Change in Control” will be deemed to have occurred if any of
the following events occur:
     (1) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by that Person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding securities; or
     (2) during any period of two consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
the period constitute the Board and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this paragraph whose
election by the Board or nomination for

20



--------------------------------------------------------------------------------



 



election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously approved), cease for any reason to constitute a majority of the
Board; or
     (3) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior to the merger or consolidation continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or the surviving entity outstanding immediately after the merger or
consolidation; or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or
     (4) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all the Company’s assets.
Notwithstanding the foregoing, a Change in Control will not include any event,
circumstance, or transaction occurring during the six-month period following a
Potential Change in Control that results from the action of any entity or group
that includes, is affiliated with, or is wholly or partly controlled by the
Executive; provided, further, that such an action will not be taken into

21



--------------------------------------------------------------------------------



 



account for this purpose if it occurs within a six-month period following a
Potential Change in Control resulting from the action of any entity or group
that does not include the Executive.
          (h) “COBRA” means the continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.
          (i) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and interpretative rules and regulations.
          (j) “Company” means Zimmer Holdings, Inc., a Delaware corporation, and
any successor to its business and/or assets that assumes and agrees to perform
this Agreement by operation of law, or otherwise (except in determining, under
Section XIII(g), whether or not any Change in Control of the Company has
occurred in connection with the succession).
          (k) “Company Shares” means shares of common stock of the Company or
any equity securities into which those shares have been converted.
          (l) “Date of Termination” has the meaning stated in Section 4.02.
          (m) “Disability” has the meaning stated in the Company’s short-term or
long-term disability plan, as applicable, as in effect immediately prior to a
Change in Control.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and interpretive rules and regulations.
          (o) “Excise Tax” means any excise tax imposed under Code Section 4999.
          (p) “Executive” means the individual named in the first paragraph of
this Agreement.
          (q) “General Release” has the meaning stated in Section 6.03.
          (r) “Good Reason” for termination by the Executive of the Executive’s
employment means the occurrence (without the Executive’s express written
consent) of any one

22



--------------------------------------------------------------------------------



 



of the following acts by the Company, or failures by the Company to act, unless,
in the case of any act or failure to act described in paragraph (1), (4), (5),
(6), or (7) below, the act or failure to act is corrected prior to the Date of
Termination specified in the Executive’s Notice of Termination:
     (1) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to a Change in Control;
     (2) a reduction by the Company in the Executive’s annual base salary as in
effect on the date of this Agreement or as the same may be increased from time
to time, or the level of the Executive’s entitlement under the Incentive Plan as
in effect on the date of this Agreement or as the same may be increased from
time to time;
     (3) the Company’s requiring the Executive to be based more than 50 miles
from the Company’s offices at which the Executive is based immediately prior to
a Change in Control (except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control), or, in the event the Executive
consents to any such relocation of his offices, the Company’s failure to provide
the Executive with all of the benefits of the Company’s relocation policy as in
operation immediately prior to the Change in Control;
     (4) the Company’s failure, without the Executive’s consent, to pay to the
Executive any portion of the Executive’s current compensation (which means, for
purposes of this paragraph (4), the Executive’s annual base salary as in effect
on the date of this Agreement, or as it may be increased from time to time, and
the awards earned

23



--------------------------------------------------------------------------------



 



pursuant to the Incentive Plan) or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven days of the date the compensation is due;
     (5) the Company’s failure to continue in effect any compensation plan in
which the Executive participates immediately prior to a Change in Control, which
plan is material to the Executive’s total compensation, including, but not
limited to, the Incentive Plan and the Award Plan or any substitute plans
adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to that plan, or the Company’s failure to continue the Executive’s
participation in such a plan (or in a substitute or alternative plan) on a basis
not materially less favorable, both in terms of the amount of benefits provided
and the level of the Executive’s participation relative to other participants,
as existed at the time of the Change in Control;
     (6) the Company’s failure to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension (including, without limitation, to the extent applicable
to the Executive, the Company’s Savings and Investment Program, including the
Company’s Benefit Equalization Plan for the Savings and Investment Program),
life insurance, medical, health and accident, or disability plans in which the
Executive was participating at the time of the Change in Control; the taking of
any action by the Company that would directly or indirectly materially reduce
any of those benefits or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of a Change in Control; or the Company’s
failure to provide the Executive with the number of paid vacation days

24



--------------------------------------------------------------------------------



 



to which the Executive is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change in Control; or
     (7) any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4.01; for purposes of this Agreement, no such purported termination will
be effective.
          The Executive’s right to terminate the Executive’s employment for Good
Reason will not be affected by the Executive’s incapacity due to physical or
mental illness. The Executive’s continued employment will not constitute consent
to, or a waiver of rights with respect to, any act or failure to act that
constitutes Good Reason.
          Notwithstanding the foregoing, the occurrence of an event that would
otherwise constitute Good Reason will cease to be an event constituting Good
Reason if the Executive does not timely provide a Notice of Termination to the
Company within 120 days of the date on which the Executive first becomes aware
(or reasonably should have become aware) of the occurrence of that event.
          (s) “Incentive Plan” means the Company’s Executive Performance
Incentive Plan.
          (t) “Notice of Termination” has the meaning stated in Section 4.01.
          (u) “Options” means options for Shares granted to the Executive under
the Award Plan.
          (v) “Person” has the meaning stated in section 3(a)(9) of the Exchange
Act, as modified and used in sections 13(d) and 14(d) of the Exchange Act;
however, a Person will not include (1) the Company or any of its subsidiaries,
(2) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (3) an

25



--------------------------------------------------------------------------------



 



underwriter temporarily holding securities pursuant to an offering of those
securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
          (w) “Potential Change in Control” will be deemed to have occurred if
any one of the following events occurs:
          (1) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
          (2) the Company or any Person publicly announces an intention to take
or to consider taking actions that, if consummated, would constitute a Change in
Control;
          (3) any Person who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding securities, increases
that Person’s beneficial ownership of those securities by 5% or more over the
percentage so owned by that Person on the date of this Agreement; or
          (4) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
          (x) “Retirement Date” means the later of (1) age 65, or (2) another
date for retirement by the Executive that has been approved by the Board at any
time prior to a Change in Control.
          (y) “Savings Plan” means the Zimmer Holdings, Inc. Savings and
Investment Program, which, for purposes of this Agreement, will be deemed to
include the Benefit

26



--------------------------------------------------------------------------------



 



Equalization Plan of Zimmer Holdings, Inc. and Its Subsidiary or Affiliated
Corporations Participating in the Zimmer Holdings, Inc. Savings and Investment
Program.
     (z) “Section 409A Standards” means the standards for nonqualified deferred
compensation plans established by Code Section 409A.
     (aa) “Severance Payments” means the payments described in Section 3.02.
     (bb) “Shares” means shares of the common stock, $0.01 par value, of the
Company.
     (cc) “Total Payments” has the meaning stated in Section 3.03(a).

              EXECUTIVE   ZIMMER HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
   

27